Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendments dated 10/12/21 have been entered. Claims 15-20 have been cancelled with claims 21-26 being newly added. This leaves claims 1-14 and 21-26 currently active and pending.
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-14 in the reply filed on 10/12/21 is acknowledged.
Examiner’s Note
Applicant’s as-filed specification, e.g. at paragraphs 9, 13, 36, and 37 appear to use the phrases “applied directly” and “attached directly” interchangeably, however in the claims, an independent claim will recite “attached directly” (e.g. claim 1) and then the dependent claims will further specify “applied” or “applied directly” (e.g. claims 5, 6). While the Examiner does not believe this introduces confusion to the claims rising to the level of rejectable indefiniteness, it is respectfully requested that the language within the claims is standardized to improve clarity of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding both claims 5 and 14, which recite the limitation “the polymer film is applied to a first side […] and a second side of the glass layer,” (emphasis added) it is unclear from this phrasing if there is intended to be a second film layer on the ‘second’ side of the glass or if it is a single connected layer which wraps around. New claim 21 more clearly recites that there is a first and a second film layer, therefore for purposes of Examination, this is the interpretation that will be used.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 6, 10, 14, and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In the instant case, claims 4, 10, and 23 recite that there is no separate adhesive layer between the polymer layer and the glass layer. However, as in the Examiner’s note, above, Claim 
Further, the limitation of claims 6 and 10 that recite that the polymer film is “applied directly  to the glass layer” does not further limit claims 1 and 9, respectively, as this limitation is already present in those independent claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-12, 14, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murashige et al. (US 2012/0196103).
Regarding claims 9, 10, 14, 21, and 23, Murashige teaches a glass substrate (“display cover”) for a display device (Murashige para 2) comprising a central glass layer (item 10) with two polymer films directly attached to both major surfaces of the glass layer (items 11, 11’) Murashige para 27; fig 1a). Murashige also teaches that there may be an additional hard coating layer on the side of the polymer film opposite the glass layer (Murashige para 95-97).
Regarding claims 11 and 24, Murashige teaches the claimed composite display cover as above for claims 9 and 21. Murashige further teaches that the transparent substrate may be curved or rolled to diameters below 30 mm, thus having high flexibility without rupturing (i.e. remains intact) (Murashige para 33).
Regarding claims 12 and 22, Murashige teaches the claimed composite display cover as above for claims 9 and 21. It is noted that any given position or curvature may be considered a ‘default’ orientation. As such, because Murashige teaches that the taught laminate may be bent and curved, it would be expected to be able to exist in a ‘default’ curved state.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Murashige (US 2012/0196103) in view of  Rothkopf et al. (US 2017/0013729).
Regarding claims 1, 2, 4, 5, 6, and 8, Murashige teaches a glass substrate (“display cover”) for a display device (Murashige para 2) comprising a central glass layer (item 10) with two amide-based (Murashige para52) polymer films directly attached to both major surfaces of the glass layer (items 11, 11’) (Murashige para 27; fig 1a). Murashige also teaches that there may be an additional hard coating layer on the side of the polymer film opposite the glass layer (Murashige para 95-97). Finally, Murashige teaches that their glass substrate prevents progress of a crack in thin-plate glass with excellent bending and flexibility (Murashige para 7).
Murashige is silent with respect to the presence of an apparatus comprising a housing and a display with the glass substrate (i.e. composite display cover).
Murashige and Rothkopf are related in the field of flexible displays. Rothkopf teaches an electronics housing which can fold (Rothkopf para 2, 3, 8; figs all) where the housing contains internal components (items 36) (Rothkopf para 42), a display mounted underneath a coverglass (Rothkopf para 38), and a support layer (item underneath the display . It would be obvious to one of ordinary skill in the art to utilize the glass laminate of Murashige as the coverglass of the flexible display and housing of Rothkopf because the glass of Murashige teaches that their glass substrate prevents progress of a crack in thin-plate glass with excellent bending and flexibility. 

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Murashige in view of Rothkopf as applied to claim 1 above, and further in view of Thies et al. (US 2006/0014012).
Regarding claims 3 and 7’, Murashige in view of Rothkopf teaches a foldable display apparatus as above for claim 1. Murashige further teaches that the modulus of elasticity of the resin layer is  at least 1 GPa (Murashige para 47). 
Murashige in view of Rothkopf is silent with respect to the hard coating comprising inorganic nanoparticles and having a modulus of elasticity higher than that of the polymer film.
Murashige in view of Rothkopf and Thies are related in the field of hard coating layers. Thies teaches a hard coating layer with inorganic nanoparticles (Thies para 38) to yield a coating with reduced tensile modulus (i.e. elastic modulus) of 20 GPa or more (Thies para 66) which provides for a hard coat with durable mechanical properties (Thies para 7). It would be obvious to one of ordinary skill in the art to modify the hard coating layer of Murashige to be the hard coating layer comprising inorganic nanoparticles of Thies because the hard coat of Thies .

Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Murashige as applied to claims 9 and 21 above, and further in view of Sugiyama et al. (US 2013/0302594).
Regarding claims 13 and 25, Murashige teaches the claimed composite display cover as above for claims 9 and 21.  
Murashige is silent with respect to the hard coating layer comprising silica nanoparticles at an amount of at least 50% by weight.
Murashige and Sugiyama are related in the field of optical displays with hard coating layers. Sugiyama teaches that a tough, abrasion resistant, hard coat layer may be formed by incorporating 60-90 wt% nanoparticles (Sugiyama para 14), of silica (silicon dioxide) (Sugiyama para 16), noting that particularly if a range of nanoparticles sizes are used, this amount of nanoparticle in the coating allows for tailoring to end use of the transparency and hardness of the coating (Sugiyama para 22). It would be obvious to one of ordinary skill in the art to modify the hard coating layer of Murashige to be the hard coating layer comprising 60-90 wt% silica nanoparticles as taught by Sugiyama because this would give a hard coating where the exact hardness and transparency may be tailored to end use.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Murashige as applied to claim 21, above, and further in view of Thies et al. (US 2006/0014012).
Regarding claim 26, Murashige teaches the claimed composite display cover as above for claim 21. Murashige further teaches that the first and/or second polymer films may have a Murashige para 47). One of ordinary skill in the art would have considered the invention to have been obvious because the modulus of the resin taught by Murashige overlaps with the instantly claimed modulus of the resin and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Murashige is silent with respect to the hard coat layer having a modulus of 20-30 GPa.
Murashige and Thies are related in the field of hard coating layers. Thies teaches a hard coating layer with a reduced tensile modulus (“a modulus”) of 20 GPa or more (Thies para 66) which provides for a hard coat with durable mechanical properties (Thies para 7). It would be obvious to one of ordinary skill in the art to modify the hard coating layer of Murashige to be the hard coating layer of Thies because the hard coat of Thies provides a coating with durable mechanical properties.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        1/28/22


/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781